DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 6-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, more specifically an abstract idea without significantly more.
Claim 1 recites a method for digitally designing a plurality of appliances for treating or preventing temporomandibular joint dysfunction (TMD), the method comprising: obtaining first bite scan data of a dentition of a patient with the patient's jaws in a target bite configuration; obtaining second bite scan data of the dentition of the patient with the patient's jaws in a natural bite configuration; identifying a sequence of incremental arrangements for the dentition, wherein the sequence of incremental arrangements are configured to move the dentition from the natural bite configuration toward the target bite configuration; determining one or more occlusal gaps between upper teeth of the dentition and lower teeth of the dentition present during at least one of the incremental arrangements, wherein the one or more occlusal gaps further relate to TMD in the natural bite configuration; identifying one or more pairs of occlusal surfaces features extending from occlusal surfaces of the upper teeth and the lower teeth, respectively, wherein the one or more pairs of occlusal surface features are positioning to fill the one or more occlusal gaps between the upper teeth and the lower teeth in the at least one of the incremental arrangements, and wherein the one or more pairs of occlusal surface features are configured to move at least a portion of the upper teeth of the dentition and at least a portion of the lower teeth of the dentition closer to one another, thereby narrowing at least part of the one or more occlusal gaps; and providing instructions to incorporate the one or more pairs of occlusal surface features in the plurality of appliances to move the dentition from the natural bite configuration toward the target bite configuration through the sequence of incremental arrangements.
The abstract idea falling under the enumerated grouping of mental processes includes “identifying a sequence of incremental arrangements for the dentition, wherein the sequence of incremental arrangements are configured to move the dentition from the natural bite configuration toward the target bite configuration; determining one or more occlusal gaps between upper teeth of the dentition and lower teeth of the dentition present during at least one of the incremental arrangements, wherein the one or more occlusal gaps further relate to TMD in the natural bite configuration; identifying one or more pairs of occlusal surfaces features extending from occlusal surfaces of the upper teeth and the lower teeth, respectively, wherein the one or more pairs of occlusal surface features are positioning to fill the one or more occlusal gaps between the upper teeth and the lower teeth in the at least one of the incremental arrangements, and wherein the one or more pairs of occlusal surface features are configured to move at least a portion of the upper teeth of the dentition and at least a portion of the lower teeth of the dentition closer to one another, thereby narrowing at least part of the one or more occlusal gaps and providing instructions to incorporate the one or more pairs of occlusal surface features in the plurality of appliances to move the dentition from the natural bite configuration toward the target bite configuration through the sequence of incremental arrangements”. The disclosed process uses information obtained through scanning to identify incremental arrangements to move dentition from a natural to target bite configuration, determine occlusal gaps between upper and lower teeth that relate to TMD, identify occlusal surface features needed to create the desired occlusal gaps and provide instructions to create the appliances with the plurality of appliances  which can be summarized as actions of observation, evaluation, judgement and opinion in a human mind or mental process. The provided limitations could be performed by mental processing with or without the aid of generic physical aids, such as pen or paper or generic computer and in summary identifies the thought process of creating an orthodontic appliance which has occlusal features that address TMD based bon information provided by observation. (See MPEP 2106.04 (a)(2)(III)). 
This judicial exception is not integrated into a practical application because the additional elements are not sufficient to amount to significantly more than the judicial exception for the following reason:
Claim 1 “a method for digitally designing a plurality of appliances for treating or preventing temporomandibular joint dysfunction (TMD)” this limitation is evaluated under the step 2A Prong Two evaluation as set forth in MPEP 2106.04(d)(2) and MPEP 2106.05(1)(A) to determine if the recited method of designing a plurality of appliances for treating or preventing TMD is sufficient to amount to significantly more. Claim 1 fails to affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition, and as such the application or use of the judicial exception in this manner fails to meaningfully limit the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and therefore fails to transforms the claim into patent-eligible subject matter.
claim 1 limitation “obtaining first bite scan data of a dentition of a patient with the patient's jaws in a target bite configuration; obtaining second bite scan data of the dentition of the patient with the patient's jaws in a natural bite configuration” this limitation is evaluated under the step 2A Prong Two evaluation as set forth in MPEP 2106.04 and MPEP 2106.05(g) to determine if the disclosed step adds more than insignificant extra-solution activity to the judicial exception. Claim 1 discloses obtaining the first and second bite data to incorporate into the abstract idea of designing the orthodontic appliance, however the disclosed limitation amounts to no more than gathering information for an initial and desired position, and as such is considered insignificant extra-solution activity which does not transform the claim into patent-eligible subject matter.
Claim 2 recites “obtaining the first bite scan data comprises scanning the dentition of the patient in the target bite configuration and obtaining the second bite scan data comprises scanning the dentition of the patient in the natural bite configuration” which is considered a further elaboration of the abstract idea of mental processes.
Claim 6 recites “each of the plurality of appliances comprises a polymeric shell” is considered generally linking the use of the judicial exception to a particular technological environment, more specifically the material use in the appliance but fails to incorporate an active recitation or step in the solving of a particular issue. (see MPEP 2106.05(1)(A))
Claim 7 recites “each of the plurality of appliances comprises a first polymeric shell shaped to receive the upper teeth of the dentition and a second polymeric shell shaped to receive the lower teeth of the dentition” which is considered a further elaboration of the abstract idea of mental processes.
Claim 8 recites “selecting an incremental arrangement in the sequence of incremental arrangements as a final bite configuration, wherein the final bite configuration is different relative to the target bite configuration” which is considered a further elaboration of the abstract idea of mental processes.
Claim 9 recites “final bite configuration is selected to avoid one or more lower-to-upper teeth collisions present in the target bite configuration.” which is considered a further elaboration of the abstract idea of mental processes.
Claim 10 recites “at least one of the plurality of appliances is a removable appliance” is considered generally linking the use of the judicial exception to a particular technological environment, more specifically the intended use of the appliance but fails to incorporate an active recitation or step in the solving of a particular issue. (see MPEP 2106.05(1)(A)) 
Claim 11 recites “a position of at least one of the one or more occlusal surface features differs between a first of the plurality of appliances and a second of the appliances” which is considered a further elaboration of the abstract idea of mental processes. 
Claim 12 recites “the one or more gaps include one or more occlusal gaps.” which is considered a further elaboration of the abstract idea of mental processes. 
Claim 13 recites “each incremental step in the sequence of incremental steps comprises tooth contact paths for each of a plurality of teeth, and wherein designing the plurality of appliances comprises optimizing the tooth contact paths for the incremental steps to avoid tooth collisions during the incremental steps” which is considered a further elaboration of the abstract idea of mental processes.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2015/0238280) in view of Falkel (US 2018/0078344).
In regard to claim 1, Wu discloses a method for digitally designing a plurality of appliances for treatment or prevention of malocclusion  and other disorders  (par 180-181 discloses the designing and incorporation of a virtual model of a plurality of dental appliances, to be used in a treatment plan and par 39-40 disclose the use of a plurality of shells and shell elements to separate the occlusal surfaces in a desired position to treat malocclusion and other jaw disorders), the method comprising: 
obtaining first bite scan data of a dentition of a patient with the patient's jaws in a target bite configuration (par 78 discloses scanning the patient’s mouth in an advanced position in which includes a forward position of the lower jaw relative to the upper jaw); 
obtaining second bite scan data of the dentition of the patient with the patient's jaws in a natural bite configuration (par 78 discloses the scanning of an actual bite for input to be used to design the repositioning element);
identifying a sequence of incremental arrangements for the dentition, wherein the sequence of incremental arrangements are configured to move the dentition from the natural bite configuration toward the target bite configuration (par 40 discloses tooth and jaw movements can be planned via computer executable instructions and the model can be created and tested to visualize the repositioning of the jaw or teeth to an optimal position and par 41 affirms the use of sequential repositioning via the plurality of appliances);
determining one or more occlusal gaps between upper teeth of the dentition and lower teeth of the dentition present during at least one of the incremental arrangements (par 123 discloses that the method can include separation of the occlusal surface of the upper and lower teeth of the patient in a plurality of incremental distances using the plurality of dental appliances and par 36 which discloses the repositioning of the jaw, such as separation of the occlusal surfaces using the set of one or more appliances);
 identifying one or more pairs of occlusal surfaces features (such as occlusal features 106/108 of the appliances 114/116 seen in figure 1C) extending from occlusal surfaces of the upper teeth and the lower teeth (see figure 1C), respectively, wherein the one or more pairs of occlusal surface features are positioning to fill the one or more occlusal gaps between the upper teeth and the lower teeth in the at least one of the incremental arrangements (see figure 1C), and wherein the one or more pairs of occlusal surface features are configured to move at least a portion of the upper teeth of the dentition and at least a portion of the lower teeth of the dentition closer to one another, thereby narrowing at least part of the one or more occlusal gaps (par 235-240 as represented in figures 7A-D discloses the appliance being brought together in a forward/downward movement of the patient upper and lower jaw into a desired position); and 
providing instructions to incorporate the one or more pairs of occlusal surface features in the plurality of appliances to move the dentition from the natural bite configuration toward the target bite configuration through the sequence of incremental arrangements (par 40 discloses the inclusion of instruction to reposition the tooth and jaw of the patient including the elements, par 153 discloses instruction to place the repositioning jaw element on a shell of the dental appliance and oar 184-185 discloses the instructions being executed to adjust the position of the haw element according to the appliance throughout the anticipated stages of the dental treatment).
Wu fails to disclose specifically the malocclusion or jaw disorders is temporomandibular joint dysfunction (TMD) and wherein the one or more occlusal gaps further relate to TMD in the natural bite configuration.
However, Falkel teaches a plurality of appliances (one or more preceding appliances 10) that are designed for treating or preventing temporomandibular joint dysfunction (par 84) and wherein the one or more occlusal gaps further relate to TMD in the natural bite configuration (where the occlusal gap is formed by the maxillary and mandibular blocks 12 and 14 which can interact with one another in a manner which maintains a neutral or advanced position to treat TMD, as discussed in par 89-90) for the purpose of considering TMJ and occlusion to result in a pain free smile (par 10). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu to have the malocclusion or jaw disorders is temporomandibular joint dysfunction (TMD) and wherein the one or more occlusal gaps further relate to TMD in the natural bite configuration as disclosed by Falkel for the purpose of having a corrected and pain free smile. 
Regarding claim 2, Wu further discloses wherein obtaining the first bite scan data comprises scanning the dentition of the patient in the target bite configuration (par 78 discloses scanning the patients mouth in an advanced position in which include a forward position of the lower jaw relative to the upper jaw) and obtaining the second bite scan data comprises scanning the dentition of the patient in the natural bite configuration (par 78 discloses scanning the patients mouth in an advanced position in which includes a forward position of the lower jaw relative to the upper jaw).
Regarding claim 3, Wu further discloses comprising manufacturing the plurality of appliances (par 15% discloses the creation of the dental appliances via manufacturing).
Regarding claim 4. Wu further discloses comprising providing the plurality of appliances ta the patient (par 123).
Regarding claim 5, Wu further discloses placing at least one of the plurality of appliances on the dentition of the patient (par 1609-170 disclose exemplary dental appliance treatments which place the dental appliance on the dentition of a patient).
Regarding claim 6, Wu further discloses each of the plurality of appliances comprises a polymeric shell (par 49).
Regarding claim 7, Wu further discloses each of the plurality of appliances comprises a first polymeric shell shaped to receive the upper teeth of the dentition (par 245 discloses the first shell 714) and a second polymeric shell shaped to receive the lower teeth of the dentition (par 238 discloses the second shell 716, where par 66 discloses the upper and lower jaw are fabricated via a polymeric shell).
Regarding claim 8, Wu further discloses selecting an incremental arrangement in the sequence of incremental arrangements as a final bite configuration, wherein the final bite configuration is different relative to the target bite configuration (par 227 discloses a treatment plan which is incremental from a n initial position to a target position, where a single appliance in the sequence of appliance can be selected and is called the treatment stage of the incremental treatment plan).
Regarding claim 9, Wu further discloses the final bite configuration is selected to avoid one or more lower-to-upper teeth collisions present in the target bite configuration (par 123 discloses the correction/incremental movement of the jaw to the correct position, such as cross-bite correction or overbite).
Regarding claim 10, Wu further discloses at least one of the plurality of appliances is a removable appliance (par 89 discloses the removal of the appliance).
Regarding claim 11, Wu further discloses a position of at least one of the one or more occlusal surface features differs between a first of the plurality of appliances and a second of the appliances (see figure7A-D and par 242 disclose various repositioning jaw elements 706-708 which are attached to the occlusal surface of a plurality of appliances shells 714-716).
Regarding claim 12, Wu further discloses the one or more occlusal gap comprises a gap between opposing molars or opposing premolars (see figure 1C).
Regarding claim 13, Wu further discloses each incremental arrangement in the sequence of incremental arrangement comprises tooth contact paths for each of a plurality of teeth (par 123 discloses separating the occlusal surfaces of the upper and lower teeth of the patient and incremental distancing using the dental appliance using the plurality of dental appliance into the desired position}, and wherein designing the plurality of appliances comprises optimizing the tooth contact paths for the incremental steps to avoid tooth collisions during the incremental steps (par 227 discloses that the movement of the upper and lower shell occlusal areas from an open to closed using incremental movement as seen in figures 7A-D which results in a lack of collision of the tooth ).

Response to Arguments
Applicant's arguments filed 7/8/2022 regarding the rejection of claims 1-2a and 6-13 under 35 U.S.C 101 have been fully considered but they are not persuasive. Applicant broadly recites that the steps of the method cannot be performed by mental process, but fails to disclose what or why the method could not be performed by mental process. Furthermore, the claim amendments do not add practical application because the additional elements are not sufficient to amount to significantly more than the judicial exception
Applicant’s arguments regarding the prior art rejection with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely solely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772